UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2029



WARREN B. ANDERSON,

                                            Plaintiff - Appellant,

          versus


UNITED   STATES   SECRETARY   OF   THE   NAVY,
Washington, DC; THOMAS P. MARZILLE, Special
Agent, Naval Criminal Investigation Service,
Camp Lejeune, NC; JAMES DURVIN, Special Agent,
Naval Criminal Investigation Service, Camp
Lejeune, NC; B. T. BABIN, Colonel, United
States Marine Corps, NC; N. T. HARTENSTEIN,
Colonel, United States Marine Corps, NC;
WILLIAM MICHAEL BROWN, Captain, United States
Marine Corps, NC; JAMES WOODWORTH, Captain,
United States Marine Corps, NC; JAMES T.
MCCOLGAN, III, Captain, United States Marine
Corps, NC; LAUGHINGHOUSE, Colonel, Staff Judge
Advocate, United States Marine Corps, NC; J.
A. BUKAUSKAS, Major, United States Marine
Corps, NC; P. G. HOWARD, General, Covening
Authority, Marine Corps Base, North Carolina;
DALE E. ANDERSON, Major, Appellate Division,
United States Marine Corps, Washington, DC;
MARK STEVENS, Colonel, Retired United States
Marine Corps, NC; CONNIE CROCKER, Department
of Social Service, Jacksonville, NC; GEOLF
ENGELSTETTER, Dr., Clinical Psychologist,
Jacksonville, NC; JAMES L. JONES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-01-224-7-F-1)
2
Submitted:      December 16, 2002            Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren B. Anderson, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina; Mark
Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North
Carolina; Scott Christopher Hart, SUMRELL, SUGG, CARMICHAEL, HICKS
& HART, P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Warren B. Anderson appeals the district court’s order granting

the Defendants’ motions to dismiss his civil action stemming from

a previous military court conviction.         We have reviewed the record

and find no reversible error.             Accordingly, we affirm on the

reasoning of the district court.           See Anderson v. United States

Sec’y of the Navy, No. CA-01-224-7-F-1 (E.D.N.C. June 28, 2002).

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED


                                     3